UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6378



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY GOVERNOR ALEXANDER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:04-cr-00195-JAB; 1:05-cv-01088-JAB)


Submitted: June 15, 2007                    Decided:   June 22, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Governor Alexander, Appellant Pro Se. Lisa Blue Boggs,
Assistant United States Attorney, Angela Hewlett Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy Governor Alexander seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and   denying   relief   on   his   28   U.S.C.    §    2255   (2000)   motion.

Alexander also seeks a stay of these proceedings pending the

outcome of a pending motion in the district court.

      The district court’s order is not appealable unless a circuit

justice or judge issues a certificate of appealability.             28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have

independently reviewed the record and conclude that Alexander has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.               Additionally, we deny

Alexander’s request for a stay.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    DISMISSED

                                    - 2 -